Citation Nr: 1520573	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-14 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an initial compensable rating for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from August 1967 to June 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, granted service connection for tinnitus, but assigned a noncompensable rating, effective October 23, 2012.  

The Veteran and his spouse provided testimony before a Decision Review Officer at the RO in June 2013.   A transcript is of record.  The Veteran withdrew his request for a hearing before the Board in a March 2014 statement.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The relevant records have been reviewed.  


FINDING OF FACT

The Veteran had tinnitus prior to service, and this is not in dispute.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for tinnitus have not been met.  
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.322, 4.87, Diagnostic Code 6260 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, in this case it is the law and not the evidence that is dispositive.  The Court has held that when the law, and not the underlying facts or development of the facts are dispositive in a matter, the VCAA can have no effect on the appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable where law, not factual evidence, is dispositive).

In this case, service connection for tinnitus was granted based upon the fact that the disability pre-existed service and was aggravated therein beyond the natural progression of the disability.  Evidence of record that the Veteran's bilateral tinnitus pre-existed service is undisputed.  The Veteran acknowledges that he had tinnitus prior to service; however, he asserts that his tinnitus worsened during service and has worsened since.  

In cases involving aggravation by active service, 38 C.F.R. § 3.322 (2014) provides that the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service.  Therefore, it is necessary to deduct from the present rating the degree of the disability existing at the time of entrance into active service.  Id. 

The rating schedule prescribes that recurrent tinnitus is rated as 10 percent disabling based simply on its presence.  The severity of tinnitus, for example, slight, moderate, or severe, is not considered by the rating criteria.  VA's Office of General Counsel, in a precedential opinion, concluded that 38 C.F.R. § 4.87, Diagnostic Code 6260, as in effect prior to June 10, 1999, and as amended as of that date, authorized a single 10 percent disability rating for tinnitus, regardless of whether tinnitus is perceived as unilateral, bilateral, or in the head.  The opinion further indicated that separate ratings for tinnitus for each ear may not be assigned under Diagnostic Code 6260 or any other diagnostic code.  See VAOPGCPREC 2-2003. 

Since the Veteran's recurrent tinnitus would have been rated as 10 percent disabling (based solely on its presence) prior to service and his post-service tinnitus is also considered 10 percent disabling, the result of a deduction in this case is zero percent.  

The evidence does not suggest nor does the veteran contend that symptoms attributable to tinnitus would be more appropriately evaluated under any alternate diagnostic code.  To the extent that an evaluation for tinnitus may be combined with other pathology, the veteran is already service-connected for a hearing loss disability.  See 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (1).

The Board has considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  38 C.F.R. § 3.321 (2014); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  However, the Board finds the exhibited symptomatology of the Veteran's service-connected tinnitus is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.

Therefore, since the Veteran had pre-existing, recurrent tinnitus that is considered 10 percent disabling under VA's Rating Schedule and this is deducted from the 10 percent rating contemplated by the current disability, there is no basis for a higher rating at any time during the appeal period.  Given that there is no higher evaluation allowable for tinnitus under applicable VA regulations, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  



	(CONTINUED ON NEXT PAGE)


ORDER

An initial compensable rating for tinnitus is denied.  



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


